People v Thompson (2015 NY Slip Op 07299)





People v Thompson


2015 NY Slip Op 07299


Decided on October 7, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 7, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
ROBERT J. MILLER, JJ.


2010-08640
 (Ind. No. 288/08)

[*1]The People of the State of New York, respondent,
vSherwin Thompson, appellant.


Edelstein & Grossman, New York, N.Y. (Jonathan I. Edelstein and Robert M. Grossman of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, Laura T. Ross, and Ayelet Sela of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 24, 2013 (People v Thompson, 108 AD3d 732), affirming a judgment of the Supreme Court, Queens County, rendered June 22, 2010.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
ENG, P.J., MASTRO, RIVERA and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court